Title: From George Washington to Benjamin Lincoln, 15 September 1781
From: Washington, George
To: Lincoln, Benjamin


                  
                     
                     Dear SirHead Quarters Williamsburg 15th Septr 1781
                  
                  Upon information of the Sailing of the Fleet from the Chesapeak Bay, I gave Orders for the Troops, which were embarked, to be stopped.  Since my arrival at this place, I am informed that the Count de Grasse has been joined by Count de Barras, and having captured two English Frigates, is returned to his former Station at the Capes; on this pleasing information, I have sent forward Count Fersen to hurry on the Troops with all possible dispatch—every day we loose now, is comparitively an age.  as soon as it is in our power with safety, we ought to take our Position near the Enemy.  Hurry on then, my Dear Genll, with your Troops upon the wing of Speed, the want of our Men and Stores is now all that retards our immediate operations.  Lord Cornwallis is improving every moment to the best advantage, and every day that is given him to make his preparations, may cost us many Lives to encounter.  I am very sensible of your vigilence & Activity—my impatience however, to commence our operations impels me to write as I have.
                  You will come with your Troops to the College landing in James River, where unless you receive other Orders, you will debark.  I am Dr Genll, with esteem Your Most Humble Servant
                  
                     Go: Washington
                  
               